January    24,    1975


The Honorable  Kenneth D. Gaver,           M. D.         Opinion No.   H-   505
Commissioner,   Texas Department           of Mental
Health and Mental Retardation                            Re:      Ability of Depart-
Box 12668. Capitol Station                               r-cent of Mental Health and
Austin, Texas 78711                                      Mental Retardation to trans-
                                                         fer certain unexpended
                                                         funds to be used as grants
Dear Dr.   Gaver:                                        for community .centers.
                                                                   I.

    You have requested our opinion concerning whether unexpended balances
from the fiscal year ending August 31, 1974, may be allocated by the Depart-
ment of Mental Health and Mental Retardation as state grants-in-aid to com-
munity centers for mental health and mental retardation  services.

   The current      Appropriations   Act    provides:

            All unexpended balances not otherwise restricted
       and remaining in the respective      appropriation    items
       in the Department of Health, Department of Mental
       Health and Mental Retardation,      and the Texas Youth
       Council at the close of the ~fiscal year ending
       August 31, 1974, are hereby reappropriated         to the
       sgencies covered by this Section for the fiscal year
       beginning September     1, 1974, and may be allocated
       to any institution or agencv,    other than the central
       offices,  under the respective    agencies to be expended
       for such purposes as are approved by the respective
       governing boards.     It is the intention of the Legis-
       lature that the unexpended balances shall not be used
       to increase the operating    level of the institutions.

           This subsection shall not apply to the State
       Health Department,   except that unexpended balances
       as defined above, from appropriations    to chest
       hospitals and the Tuberculosis  Control Division only
       are reappropriated  and may be reallocated    by the




                                     p.    2278
The Honorable    Kenneth D. Gaver,     page 2       (H- 505)




        Board of Health to any chest hospital   or the
        Tuberculosis   Control Division for such purposes
        as are approved by the Board of Health. (Emphasis
        added).   Acts 1973, 63rd Leg.,   ch. 659, p.1880,

     A similar reappropriation   (Acts 1950, 51st Leg.,  1st Session,   ch. 14.
p. 55) was upheld in Attorney General Opinion V-1117       (1950). and expenditure
of the funds was allowed for the purposes specified in the reappropriation
act.   The question therefore becomes whether a co-unity         center is an
“institution or agency.    . . under the respective agencies . . . covered by
this Section. ” Thus, it is not relevant to the. inquiry whether a community
center is a political subdivision or a state or local agency.    See, Attorney
General Opinions H-450 (1974). H-,338 (1974), H-291 (1974). M-1266        (1972).
M-1033     (1971). M-149 (1967).

      Article 5547-204, V. T. C. S.‘; establishes      a program   for state grants-
in-aid to community centers.     Section 4.01(a)      provides:
                                ,’

             The Department    shall prescribe    such rules,   regu-
        lations and standards,    not inconsistent   with the Con-
        stitution and laws of this State, as it considers       neces-
        sary and appropriate    to insure adequate provision of
        mental health and mental retardation        services  by com-
        munity centers.

    Section 4. 03 makes a center’s ‘eligibility conditional on its qualifying
under these rules and regulations.       In addition, the Legislature    specifically
appropriated   funds to the Department for use as grants-in-aid.        Acts 1973,
63rd Leg.,   ch. 659, p. 1829.  It is therefore   clear that recipient centers
operate under the rules of the Department and that ,the Legislature         has
expressly  included these Centers as a purpose for the expenditure of
appropriated   funds<   Consequently,    it is our opinion that the Legislature
intended such centers to be deemed “institutions”       under the Department
of Mental Health and Mental Retardation        for the purposes of the Appropria-
tions Act, and that funds from the “unexpended balance” may be allocated
to community centers as State grants-in-aid.         However,   these grants may
not be used to increase the operating level of these centers.        Acts 1973,
63rd Leg.,   ch. 659, p. 1880.




                                    p.’ 2279
The Honorable     Kenneth    D. Gaver,      page 3     (H-505)




                              SUMMARY

             Funds from the unexpended balance of appropria-
        tions to the Department of Mental Health and Mental
        Retardation for the fiscal year ending August 31, 1974,
        may be allocated to co-unity     centers as State grants-
        in-aid but may not be used to increase the operating
        level   of such centers.

                                                Very   truly yours,




                                                 ttorney   General    of Texas

APPROVED:




DAVID   M.   KENDALL,       First   Ahsistant




C. ROBERT HEATH,            Chairman
Opinions Committee




                                       p.   2280